Citation Nr: 0014386	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-13 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for residuals of a nasal fracture, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs.  The case was remanded by the Board in 
October 1997.  The record shows that the veteran was 
scheduled for an RO hearing at his request, but he failed to 
report. 


FINDINGS OF FACT

1.  The rating criteria in effect prior to October 7, 1996, 
for rating traumatic deflection of the nasal septum are more 
favorable to the veteran than the post-October 7, 1996, 
rating criteria.

2.  The veteran's service-connected residuals of a nasal 
fracture result in marked interference with breathing space.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for residuals 
of a nasal fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran's claim 
was remanded by the Board in October 1997 to obtain 
additional medical treatment records, to provide the veteran 
with a VA examination to determine the current severity of 
his service-connected disability, and to adjudicate his claim 
under revised respiratory regulations.  That development 
having been successfully completed, the veteran's claim has 
been returned to the Board.  With this development the Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119, 126 (1999).   The Board notes the noncompensable rating 
for the veteran's service-connected residuals of nasal 
fracture is effective March 6, 1995, the date of receipt of 
the veteran's application for compensation.  Thus, the Board 
will consider whether a higher rating is warranted from that 
date.

An April 1998 VA examination report indicates the veteran 
reported he sustained a fracture nose in service in 1980 when 
struck by another soldier's elbow.  He reported a postservice 
injury to the right side of his nose, when struck by a rock.  
He also reported being hit in the face in 1993.  Upon 
physical examination, after review of the claims file, the 
external nose was noted to be symmetrical; his septum was 
noted to be deviated to the right, with approximately 70 
percent obstruction; his mucous membranes were noted to be 
within normal limits; a wide airway was found on the left, by 
comparison; and pharyngeal mucosa showed mild injection of 
the uvula and soft palate.  Nasal bone X-rays revealed slight 
deviation of the nasal septum to the right, but the nasal 
bones were found to be otherwise negative.  The examiner 
indicated the deviated nasal septum appeared to be 
essentially due to the service injury, and not to subsequent 
injuries.

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, 
including a deviated septum, as set forth in 38 C.F.R. 
§ 4.97.  See 61 Fed. Reg. 46727 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, revised or liberalizing 
statutes or regulations may only be considered in rating a 
veteran's service-connected disability on and after the 
effective date of the law.  See Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, the veteran's symptomatology will be 
considered under the former criteria for the period beginning 
in March 1995, and under both criteria from October 7, 1996.  

Looking first to the revised regulations traumatic (only) 
deviation of the nasal septum is rated under DC 6502.  That 
code provides that deviation of the nasal septum, with 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side, warrants a 10 percent 
rating.  However, as neither the April 1998 VA examination 
report nor the private and VA treatment reports reveal a 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side, a compensable rating under 
the post-October 7, 1996, rating criteria is not warranted.

Under the former regulations disabilities of the nose and 
throat are rated in accordance with 38 C.F.R. § 4.97, 
Diagnostic Codes (DC) 6501-6520 (1995).  Traumatic (only) 
deflection of the nasal septum is rated under DC 6502.  That 
code provides that deflection of the nasal septum, with 
marked interference with breathing space, warrants a 10 
percent rating.  Deflection of the nasal septum, with only 
slight symptoms, warrants a noncompensable (0 percent) 
rating.  The April 1998 VA examination report indicated a 70 
percent blockage of the right nasal passage.  Although the 
left nasal passage was apparently unobstructed, the Board 
believes that a 70 percent blockage of one side can 
reasonably be viewed as  approximating marked interference 
with breathing space so as to warrant a 10 percent rating 
from March 6, 1995, under the old rating criteria.  In 
reaching this determination, all reasonable doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
However, there is no basis for assigning an evaluation in 
excess of 10 percent.  A 10 percent rating is the highest 
rating available under Code 6502, and it does not appear that 
any other diagnostic codes are applicable. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disability at issue has resulted in marked 
interference with employment or that his service-connected 
disability necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Assignment of a 10 percent disability rating for residuals of 
a nasal fracture, from March 6, 1995, is warranted.  The 
appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

